 

Exploration Lease Agreement
Lazy Claims

 

This Exploration Lease for the Lazy claims (“Agreement”) is made and entered
into by and between Tarsis Resources US Inc., a Nevada corporation (“Owner”),
and Nevada Canyon Gold Corp., a Nevada corporation (“NCG”).

 

Recitals

 

A. Owner owns the three unpatented lode mining claims situated in Mineral
County, Nevada, described as follows: Lazy 1, 2, 3, NMC 854199, 8544200, 8544210
and by this reference incorporated in this Agreement (collectively the
“Property”).

 

B. Owner desires to lease to NCG the Property on the terms and conditions of
this Agreement.

 

Now, therefore, in consideration of their mutual promises, the parties agree as
follows:

 

1. Definitions. The following defined terms, wherever used in this Agreement,
shall have the meanings described below:

 

1.1 “$” or “dollars” shall mean references to the currency of the United States
of America.

 

1.2 “Effective Date” means August 2, 2017.

 

1.3 “Governmental Regulations” means all directives, laws, orders, ordinances,
regulations and statutes of any federal, state or local agency, court or office.

 

1.4 “Gross Returns” means the returns and revenues from the production of
Minerals from the Property as calculated and determined in accordance with
Exhibit A attached to this Agreement.

 

1.5 “Lease Year” means each one (1) year period following the Effective Date and
each anniversary of the Effective Date.

 

1.6 “Minerals” means all minerals and mineral materials, including, without
limitation, gold, silver, platinum and platinum group metals, base metals
(including, for example, antimony, chromium, cobalt, copper, lead, manganese,
mercury, nickel, molybdenum, titanium, tungsten, zinc), and other metals and
mineral materials which are on, in or under the Property.

 

1.7 “Minimum Payments” means the minimum payments payable by NCG in accordance
with Section 4.1.

 

1.8 “NCG” means Nevada Canyon Gold Corp., a Nevada corporation, and its
successors and assigns.

 

1.9 “Owner” means Tarsis Resources US Inc., and its successors and assigns.

 

 1 

 





 

1.10 “Property” means the unpatented mining claims situated in Mineral County,
Nevada, more particularly described as the unpatented lode claims Lazy 1, 2, 3,
NMC 854199, 8544200, 8544210 in Mineral, County Nevada.

 

1.11 “Royalty” means the production royalty payable by NCG to Owner in
accordance with Section 4.2.

 

2. Lease and Grant of Rights. Owner leases the Property exclusively to NCG and
grants to NCG the rights and privileges described in this Section.

 

2.1 Lease. Owner leases to NCG and grants to NCG the right to use the Property
for the purposes of exploration for Minerals.

 

2.2 Water Rights. Subject to the regulations of the State of Nevada concerning
the appropriation and taking of water, NCG shall have the right to appropriate
and use water, to drill wells for the water on the Property and to lay and
maintain all necessary water lines as may be required by NCG in its operations
on the Property.

 

3. Term. The term of this Agreement shall commence on the Effective Date and
shall continue for ten (10) years, subject to NCG’s right to extend this
Agreement for two (2) additional terms of ten (10) years each.

 

4. Payments. NCG shall make the following payments to Owner:

 

4.1 Annual Minimum Payments. On the Effective Date, NCG shall pay to Owner the
sum of one thousand dollars ($1,000.00). On each subsequent anniversary of the
Effective Date, NCG shall pay to Owner the sum of two thousand dollars ($
2,000.00):

 

4.2 Production Royalty. NCG shall pay to Owner a production royalty (the
“Royalty”) based on the Gross Returns from the production and sale of Minerals
from the Property, as further detailed in Exhibit A. The Royalty percentage rate
shall be two percent (2%). If the Royalty payments to Owner are in excess of two
thousand dollars ($ 2,000.00) per year, there will be no minimum annual payment
due as described in section 4.1.



 

4.3 Method of Payment. NCG shall pay all payments under this Agreement by wire
transfer to an account which Owner designates .

 

5. Compliance With The Law. NCG shall, at NCG’s sole cost, comply with all
Governmental Regulations relating to the condition, use or occupancy of the
Property by NCG, including but not limited to all exploration and development
work performed by NCG during the term of this Agreement. NCG shall, at its sole
cost, promptly comply with all applicable Governmental Regulations regarding
reclamation of the Property. Owner agrees to cooperate with NCG in NCG’s
application for governmental licenses, permits and approvals, the costs of which
shall be borne by NCG.

 

6. NCG’s Work Practices and Reporting.

 

6.1 Work Practices. NCG shall work the Property in a miner-like fashion.

 

 2 

 

 







6.2 Inspection of Data. During the term of this Agreement, Owner and Owner’s
representatives shall have the right to examine and make copies of the technical
data regarding the Property in NCG’s possession during reasonable business hours
and upon prior notice, provided, however, that the rights of Owner to examine
such data shall be exercised in a manner that does not interfere with the
operations of NCG.

 

6.3 Reports. On or before three (3) months after the end of each Lease Year, NCG
shall deliver to Owner digital copies of the factual data generated during the
preceding Lease Year as a result of NCG’s activities conducted on the property,
including information about NCG’s geological, geochemical and geophysical
mapping and surveying of the Property, exploration drilling results and assaying
of mineral samples taken from the Property and information about NCG’s
production and sale of Minerals.

 

7. Scope of Agreement. This Agreement shall extend to and include the unpatented
mining claims described in this Agreement (and any amendments or relocations of
the unpatented mining claims), including any unpatented mining claims amended or
located by the parties to fill any fractions or gaps among the unpatented mining
claims which constitute the Property or among the unpatented mining claims and
any fee lands adjacent to or near the unpatented mining claims which constitute
the Property. NCG’s obligations under this Section shall not apply to any
unpatented mining claims acquired by NCG from an unaffiliated third party in an
arm’s length transaction. NCG agrees and covenants that this Section shall be
binding on NCG and NCG’s affiliates and any assignee of this Agreement and the
affiliates of any such assignee.

 

8. Liens. NCG agrees to pay all indebtedness and liabilities incurred by or for
NCG arising from or relating to NCG’s activities on the Property, except that
NCG need not discharge or release any such lien, charge or encumbrance so long
as NCG is contesting the same in good faith, provided that if a judgment is
entered which affirms or authorizes foreclosure on the lien, NCG promptly, and
before foreclosure of the lien, shall pay, post a bond to secure payment of the
lien, or otherwise cause the discharge and release of the lien. NCG must comply
with the requirements of NRS 108.2403.

 

9. Taxes.

 

9.1 Real Property Taxes. Owner shall pay any and all taxes assessed and due
against the Property before the Effective Date. NCG shall pay promptly before
delinquency all taxes and assessments, general, special, ordinary and
extraordinary, that may be levied or assessed and due against the Property after
the Effective Date and during the term of this Agreement. All such taxes for the
year in which this Agreement is executed and for the year in which this
Agreement terminates shall be prorated between Owner and NCG, except that
neither Owner nor NCG shall be responsible for the payment of any taxes which
are based upon income, net proceeds, production or revenues from the Property
assessed solely to the other party.

 

9.2 Personal Property Taxes. Each party shall promptly when due pay all taxes
assessed against such party’s personal property, improvements or structures
placed or used on the Property.

 



 3 

 

 

9.3 Income Taxes. No party shall be liable for any taxes levied on or measured
by the other party’s income, net proceeds or payments under this Agreement or
received from the production of minerals from the Property.

 

9.4 Delivery of Tax Notices. If Owner receives tax bills or claims which are
NCG’s responsibility, Owner shall promptly forward them to NCG for payment.

 

10. Insurance and Indemnity. NCG shall provide, maintain and keep in force
comprehensive all risk, public liability insurance against claims for personal
injury, including, without limitation, bodily injury, death or property damage
occurring on, in or about the Property, such insurance to afford immediate
minimum protection to a limit of not less than Two Million Dollars
($2,000,000.00) with respect to personal injury or death to any one or more
persons or damage to property. NCG shall on Owner’s request furnish to Owner a
certificate of all policies of required insurance which shall identify Owner as
a named or additional insured. Each policy shall contain a provision that the
policy will not be cancelled or materially amended, which terms shall include
any reduction in the scope or limits of coverage, without at least fifteen (15)
days’ prior written notice to Owner. If NCG fails to provide, maintain, keep in
force or deliver and furnish to Owner the policies of insurance required under
this Section, Owner may, but is not obligated to, procure such insurance or
single-interest insurance for such risks covering Owner’s interest and NCG shall
promptly reimburse Owner for all costs incurred by Owner to obtain the
insurance. Owner shall not be liable to NCG and NCG waives all claims against
Owner for injury to or death of any person or damage to or destruction of any
personal property or equipment or theft of property occurring on or about the
Property or arising from or relating to NCG’s business conducted on the
Property. NCG shall defend, indemnify and hold harmless Owner and its members,
officers, directors, agents and employees from and against any and all claims,
judgments, damage, demands, losses, expenses, costs or liability arising in
connection with injury to person or property from any activity, work, or things
done, permitted or suffered by NCG or NCG’s agents, partners, servants,
employees, invitees or contractors on or about the Property, or from any breach
or default by NCG in the performance of any obligation on the part of NCG to be
performed under the terms of this Agreement, excluding, however, the negligence
of Owner.

 

11. Property Maintenance and Work Commitment.

 

11.1 Annual Assessment Work. To the extent required by law, beginning with the
annual assessment work period of September 1, 2017, to September 1, 2018, and
for each subsequent following annual assessment work year commencing during the
term of this Agreement, NCG shall perform for the benefit of the Property work
of a type customarily deemed applicable as assessment work and of sufficient
value to satisfy the annual assessment work requirements of all applicable
federal, state and local laws, regulations and ordinances, if any, and shall
prepare evidence of the same in form proper for recordation and filing, and
shall timely record and/or file such evidence in the appropriate federal, state
and local office as required by applicable federal, state and local laws,
regulations and ordinances, provided that if NCG elects to terminate this
Agreement more than two (2) months before the deadline for performance of annual
assessment work for the following annual assessment year, NCG shall have no
obligation to perform annual assessment work nor to prepare, record and/or file
evidence of the same for the following annual assessment year.

 



 4 

 

 



11.2 Federal Mining Claim Maintenance Fees. If under Governmental Regulations,
federal annual mining claim maintenance fees are required to be paid for the
unpatented mining claims which constitute all or part of the Property, beginning
with the annual assessment work period of September 1, 2017, to September 1,
2018, NCG shall pay the federal annual mining claim maintenance fees no later
than two (2) months before the applicable statutory and regulatory deadline, and
shall execute and record or file, as applicable, proof of payment of the federal
annual mining claim maintenance fees and of Owner’s intention to hold the
unpatented mining claims which constitute the Property. If NCG elects to
terminate this Agreement more than two (2) months before the deadline for
payment of the federal annual mining claim maintenance fees for the following
annual assessment year, NCG shall have no obligation to pay the federal annual
mining claim maintenance fees for the Property for the following assessment
year. If NCG does not terminate this Agreement more than two (2) months before
the deadline for payment of the federal annual mining claim maintenance fees for
the following annual assessment year, NCG shall pay the annual maintenance fees
for the Property for the following assessment year.

 

12. Amendment of Mining Laws. The parties acknowledge that legislation for the
amendment or repeal of the mining laws of the United States applicable to the
Property has been, and in the future may be, considered by the United States
Congress. The parties desire to insure that any and all interests of the parties
in the lands subject to the unpatented mining claims which comprise all or part
of the Property, including any rights or interests acquired in such lands under
the mining laws as amended, repealed or superseded, shall be part of the
Property and shall be subject to this Agreement. If the mining laws applicable
to the unpatented mining claims subject to this Agreement are amended, repealed
or superseded, the conversion or termination of Owner’s interest in the Property
pursuant to such amendment, repeal or supersession of the mining laws shall not
be considered a deficiency or defect in Owner’s title in the Property, and NCG
shall have no right or claim against Owner resulting from the conversion,
diminution, or loss of Owner’s interest in and to the Property, except as
expressly provided in this Agreement. If pursuant to any amendment or
supersession of the mining laws Owner is granted the right to convert its
interest in the unpatented mining claims comprising the Property to a permit,
license, lease, or other right or interest, all converted interests or rights
shall be deemed to be part of the Property subject to this Agreement. Upon the
grant or issuance of such converted interests or rights, the parties shall
execute and deliver an addendum to this Agreement, in recordable form, by which
such converted interests or rights are made subject to this Agreement.

 

13. Relationship of the Parties.

 

13.1 No Partnership. This Agreement shall not be deemed to constitute any party,
in its capacity as such, the partner, agent or legal representative of any other
party, or to create any joint venture, partnership, mining partnership or other
partnership relationship between the parties.

 

13.2 Competition. Except as expressly provided in this Agreement, each party
shall have the free and unrestricted right independently to engage in and
receive the full benefits of any and all business endeavors of any sort outside
the Property or outside the scope of this Agreement, whether or not competitive
with the endeavors contemplated under this Agreement, without consultation with
or participation of the other party. In particular, without limiting the
foregoing, neither party to this Agreement shall have any obligation to the
other as to any opportunity to acquire any interest, property or right offered
to it outside the scope of this Agreement.

 



 5 

 

 



13.3 Limitation. NCG’s performance of its duties and obligations under this
Agreement shall not obligate NCG to perform any additional services to Owner,
nor, except as expressly provided in this Agreement, to conduct or to invest any
funds of any nature whatsoever in the exploration of, development or production
of minerals on or under the Property. NCG may explore, conduct geological,
geochemical and geophysical investigations, drill, sample or otherwise explore
for or develop Minerals in the manner and to the extent that NCG, in its sole
discretion, deems advisable. Only the express duties and obligations described
in this Agreement are binding on NCG and NCG shall have no duties or
obligations, implied or otherwise, to explore for, develop or mine minerals.
Owner acknowledges that NCG’s express undertakings under this Agreement and the
Minimum Payments are in lieu of any implied duties or obligations.

 

14. Inspection. Owner or Owner’s duly authorized representatives shall be
permitted to enter on the Property and NCG’s workings at reasonable times and on
five (5) days’ advance notice to NCG for the purpose of inspection, but they
shall enter on the Property at their own risk and in such a manner which does
not unreasonably hinder, delay or interfere with NCG’s operations. If NCG is
conducting exploration, development or mining during Owner’s inspection, Owner
agrees that Owner will comply with all of NCG’s safety rules and regulations,
including the requirement that Owner and Owner’s representatives be accompanied
by NCG’s representatives during the inspection.

 

15. Representations.

 

15.1 Title. Except as expressly provided in this Agreement, Owner represents to
Owner’s knowledge and belief as follows: (a) the unpatented mining claims which
are part of the Property were properly located in accordance with applicable
federal and state laws and regulations; (b) the unpatented mining claims which
are part of the Property are in good standing; and (c) subject to the paramount
title of the United States, the unpatented mining claims are free and clear of
adverse claims, liens, encumbrances, or royalties.

 

15.2 Lesser Interest. If Owner owns an interest in the Property which is less
than the entire and undivided estate in the Property, the Minimum Payments and
the Purchase Price shall not be reduced, however, the Royalty payments shall be
reduced proportionately in accordance with the nature and extent of Owner’s
interest such that the Royalty payments shall be paid to Owner only in the
proportion that Owner’s interest bears to the entire and undivided estate in the
portion of the Property from which Minerals are produced.

 

15.3 Escrow for Disputes. If at any time a third party asserts a claim of
ownership in the Property or the Minerals which is adverse to the interest of
Owner or NCG, or if NCG is advised by legal counsel for NCG that it appears that
a third party may have such a claim, NCG may deposit any payments which would
otherwise be due to Owner into escrow and give notice of such deposit to Owner.
In the event of a dispute as to ownership of the Property, the Minerals, the
surface of the Property, or the Royalty, payment of the Royalty payments may be
deferred until twenty (20) days after NCG is furnished satisfactory evidence
that such dispute has been finally settled and all provisions as to keeping this
Agreement in force shall relate to such extended time for payment.

 



 6 

 

 



16. Covenants, Warranties and Representations. Each of the parties covenants,
warrants and represents for itself as follows:

 

16.1 Compliance with Laws. That it has complied with all applicable laws and
regulations of any governmental body, federal, state or local, regarding the
terms of and performance of its obligations under this Agreement. Each party
shall maintain its standing as a business entity in accordance with the laws of
the jurisdiction of its organization.

 

16.2 No Pending Proceedings. That there are no lawsuits or proceedings pending
or threatened which affect its ability to perform the terms of this Agreement.

 

16.3 Costs. That it shall pay all costs and expenses incurred or to be incurred
by it in negotiating and preparing this Agreement and in closing and carrying
out the transactions contemplated by this Agreement.

 

16.4 Brokers. That it has had no dealings with any agent, broker or finder in
connection with this Agreement, and shall indemnify, defend and hold the other
party harmless from and against any claims that may be asserted through such
party that any agent’s broker’s or finder’s fee is due in connection with this
Agreement.

 

16.5 Patriot Act. That it is not on the Specially Designated National & Blocked
Persons List of the Office of Foreign Assets Control of the United States
Treasury Department and is not otherwise blocked or banned by any foreign assets
office rule or any other law or regulation, including the USA Patriot Act or
Executive Order 13224.

 

17. Termination by Owner. Any failure by NCG to perform any of its covenants,
liabilities, obligations or responsibilities under this Agreement shall be a
default. Owner may give NCG written notice of a default. If a payment default is
not remedied within five (5) days after receipt of the notice or any other
default is not remedied within thirty (30) days after receipt of the notice,
provided the default can reasonably be cured within that time, or, if not, if
NCG has not within that time commenced action to cure the same or does not after
such commencement diligently prosecute such action to completion, Owner may
terminate this Agreement by delivering notice to NCG of Owner’s termination of
this Agreement, provided that if NCG contests Owner’s notice of default or
Owner’s assertion that NCG has not timely cured or commenced action to cure the
alleged default, Owner may not terminate this Agreement unless and until issues
of the alleged default and failure to cure the alleged default had been
determined by a court of competent jurisdiction. In such case, NCG shall have
such time as provided by the decree or order of the court having jurisdiction of
the dispute concerning the alleged default or failure to cure the alleged
default. On termination of this Agreement based on NCG’s default, within ten
(10) days NCG shall execute and deliver to Owner a release and termination of
this Agreement in form acceptable for recording.

 

18. Termination and Surrender of Mining Claims by NCG. NCG may at any time
terminate this Agreement by giving written notice to Owner. If NCG terminates
this Agreement, NCG shall perform all obligations and pay all payments which
accrue or become due before the termination date. On NCG’s termination of this
Agreement, within ten (10) days NCG shall execute and deliver to Owner a release
and termination of this Agreement in form acceptable for recording.

 



 7 

 

 



19. Force Majeure. Each party’s obligations under this Agreement shall be
suspended during the time and to the extent such party is prevented from
compliance, in whole or in part, by war or war conditions (actual or potential),
earthquake, fire, flood, strike, labor stoppage, accident, riot, unavoidable
casualty, act or restraint, present or future, or any lawful authority, statute,
act of God, act of public enemy, inability to obtain or delays in obtaining
governmental approvals, consents, licenses or permits (including any of the
foregoing relating to the change of the use or points of diversion and use of
water resources), labor or transportation, or other delays or cause of the same
or other character beyond the reasonable control of such party. If a party
invokes force majeure, it shall notify the other party in writing within ten
(10) days of the force majeure event and shall diligently attempt to cure, end
or remediate the force majeure event. A party claiming force majeure shall
notify the other party in writing within ten (10) days of termination of the
force majeure event.

 

20. Surrender of Property. On expiration or termination of this Agreement, NCG
shall surrender the Property promptly to Owner and at NCG’s sole cost shall
remove from the Property all of NCG’s buildings, equipment and structures. NCG
shall reclaim the Property in accordance with all applicable Governmental
Regulations.

 

21. Data. Promptly following the parties’ execution of this Agreement, Owner
shall deliver to NCG copies of all of the technical and title data Owner
possesses regarding the Property and the Area of Interest. Within thirty (30)
days following termination of this Agreement, NCG shall deliver to Owner copies
of the technical data regarding the Property in NCG’s possession at the time of
termination which before termination NCG has not furnished to Owner. At Owner’s
election, NCG shall deliver to Owner NCG’s core, cuttings, sample splits, and
sample pulps from the Property.

 

22. Confidentiality. The data and information, including the terms of this
Agreement, coming into the parties’ possession by virtue of this Agreement shall
be deemed confidential and shall not be disclosed to outside third parties
except as may be required to publicly record or protect title to the Property or
to publicly announce and disclose information under Governmental Regulations or
under the rules and regulations of any stock exchange on which the stock of a
party, or the parent or affiliates of a party, is listed. If a party negotiates
for a transfer of all or any portion of such party’s interest in the Property or
under this Agreement or negotiates to procure financing or loans relating to the
Property, in order to facilitate any such negotiations such party shall have the
right to furnish information to third parties, provided that each third party to
whom the information is disclosed agrees to maintain its confidentiality in the
manner provided in this Section.

 



 8 

 

 



23. Assignment.

 

23.1 NCG’s Assignment. NCG shall not assign, convey, encumber, sublease, grant
any concession, or license or otherwise transfer to a third party (each a
“Transfer”) all or any part of its interest in this Agreement or the Property,
without, in each case, Owner’s prior written consent, which shall not be
withheld unreasonably. Owner shall have the right to consider the proposed
transferee’s financial, legal, operating and technical expertise and history
when determining the suitability of the transferee as the lessee under this
Agreement. Owner shall respond to NCG’s request for consent within ten (10) days
following Owner’s receipt of NCG’s request, and if Owner does not timely inform
NCG that Owner does not consent to the proposed Transfer, Owner shall be deemed
to have approved the Transfer. Each transferee of any interest in this Agreement
shall execute and deliver an instrument by which the transferee agrees to assume
and perform the obligations of the assignor under this Agreement.

 

23.2 Owner’s Assignment. Owner shall have the right to assign or otherwise
transfer all or any part of its interest in this Agreement or the Property. No
change in ownership of Owner’s interest in the Property shall affect NCG’s
obligations under this Agreement unless and until Owner delivers and NCG
receives copies of the documents which demonstrate the change in ownership of
Owner’s interest. Until NCG receives Owner’s notice and the documents required
to be delivered under this Section, NCG may continue to make all payments under
this Agreement as if the transfer of Owner’s Ownership interest had not
occurred. No division of Owner’s ownership as to all or any part of the Property
shall enlarge NCG’s obligations or diminish NCG’s rights under this Agreement.

 

24. Memorandum Agreement. The parties shall execute and deliver a memorandum of
this Agreement. The execution of the memorandum shall not limit, increase or in
any manner affect any of the terms of this Agreement or any rights, interests or
obligations of the parties.

 

25. Notices. Any notices required or authorized to be given by this Agreement
shall be in writing and shall be sent either by commercial courier, facsimile,
or by certified U.S. mail, postage prepaid and return receipt requested,
addressed to the proper party at the address stated below or such address as the
party shall have designated to the other parties in accordance with this
Section. Such notice shall be effective on the date of receipt by the addressee
party, except that any facsimiles received after 5:00 p.m. of the addressee’s
local time shall be deemed delivered the next day.

 

If to Owner: Tarsis Resources US Inc.   c/o Alianza Minerals Ltd   410-325 Howe
St   Vancouver, B.C. Canada V6C1Z7     If to NCG: Nevada Canyon Gold Corp   316
California Avenue #543   Reno, NV 89501

 

26. Binding Effect of Obligations. This Agreement shall be binding upon and
inure to the benefit of the respective parties and their successors or assigns.

 

27. Entire Agreement. The parties agree that the entire agreement between them
is written in this Agreement and in a memorandum of agreement of even date.
There are no terms or conditions, express or implied, other than expressly
stated in this Agreement. This Agreement may be amended or modified only by a
written instrument signed by the parties with the same formality as this
Agreement.

 



 9 

 

 



28. Governing Law and Forum Selection. This Agreement shall be construed and
enforced in accordance with the laws of the State of Nevada. The forum for any
action regarding the construction or enforcement of this Agreement shall be the
Second Judicial District Court, Washoe County, Reno, Nevada. 

 

29. Multiple Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.

 

30. Severability. If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal or in conflict with any
Governmental Regulations, the validity of the remaining portions or provisions
shall not be affected, and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be invalid. The parties have executed this Agreement
effective as of the Effective Date.

 

Tarsis Resources US Inc.

 

By: /s/ Jason Webber   Name: Jason Webber`   Title: President & CEO  

 

Nevada Canyon Gold Corp.

 

By: /s/ Jeffrey Cocks   Name: Jeffrey Cocks   Title: President & CEO  

 









 10 

 

 



Exhibit A

 

Gross Returns
Lazy Claims

 

Payor: Nevada Canyon Gold Corp.



 



Recipient:  



 

1. Definitions. The terms defined in the instrument to which this Exhibit is
attached and made part of shall have the same meanings in this Exhibit. The
following definitions shall apply to this Exhibit.

 

1.1 “Gross Returns” means all income and revenues accrued, received, and
realized by Payor from the production of Minerals and products of Minerals from
the Property.

 

1.2 “Property” means the real property described in the instrument to which
these Gross Returns provisions are attached and made a part. 

 

2. Payment Procedures.

 

2.1 Accrual of Obligation. Payor’s obligation to pay the royalty shall accrue
and become due and payable upon the sale or shipment from the Property of
unrefined metals, dore metal, concentrates, ores or other Minerals or Minerals
products or, if refined metals are produced, upon the outturn of refined metals
meeting the requirements of the specified published price to Payor’s account.

 

2.2 Futures or Forward Sales, Etc. Gross Returns shall be determined
irrespective of any actual arrangements for the sale or other disposition of
Minerals by Payor, specifically including but not limited to forward sales,
futures trading or commodities options trading, and any other price hedging,
price protection, and speculative arrangements that may involve the possible
delivery of gold, silver or other metals produced from Minerals.

 

2.3 Quarterly Calculations and Payments. The Royalty shall be determined on a
quarterly basis. Payor shall pay Recipient each quarterly royalty payment on or
before the last business day of the quarter immediately following the quarter in
which the royalty payment obligation accrued. Payor acknowledges that late
payment by Payor to Recipient of royalty payments will cause Recipient to incur
costs, the exact amount of which will be difficult to ascertain. Accordingly, if
any amount due and payable by Payor is not received by Recipient within ten (10)
days after such amount is due, then Payor shall pay to Recipient a late charge
equal to ten percent (10%) of such overdue amount. Recipient’s acceptance of
such late charge shall not constitute a waiver of Payor’s default with respect
to such overdue amount, nor prevent Recipient from exercising any of Recipient’s
other rights and remedies. If any amount payable by Payor remains delinquent for
a period in excess of thirty (30) days, Payor shall pay to Recipient, in
addition to the late payment, interest from and after the due date at the
statutory interest rate.

 



 11 

 

 



2.4 Statements. At the time of payment of the royalty, Payor shall accompany
such payment with a statement which shows in detail the quantities and grades of
refined gold, silver or other metals or dore, concentrates or ores produced and
sold or deemed sold by Payor in the preceding quarter. Payor shall pay the
Royalty by wire transfer to an account which Recipient designates.

 

2.5 Audit. Upon reasonable notice and at a reasonable time, the Recipient shall
have the right to audit and examine the Payor’s accounts and records relating to
the calculation of the Gross Returns Royalty payments. If such audit determines
that there has been a deficiency or an excess in the payment made to Recipient,
such deficiency or excess shall be resolved by adjusting the next monthly
royalty payment due Recipient. Recipient shall pay all costs of such audit
unless a deficiency of three percent (3%) or more of the royalty payment due for
the calendar month in question is determined to exist. All books and records
used by Payor to calculate the Royalty payments shall be kept in accordance with
generally accepted accounting principles applicable to the mining industry.

 

2.6 Sampling and Commingling. Payor shall have the right to commingle Minerals
and ores from the Property and materials from other properties, provided, that
Payor first informs Recipient, in writing, of Payor’s intention to commingle and
delivers to Recipient a detailed written description of Payor’s commingling
plan. Recipient shall have ninety (90) days during which to review, comment on
and approve Payor’s proposed commingling plan. In any and all events, all
Minerals and ores shall be measured and sampled by Payor in accordance with
sound mining and metallurgical practices for metal and mineral content before
commingling of any such Minerals or ores with materials from any other property.
Representative samples of materials from the Property intended to be commingled
shall be retained by Payor, and assays of these samples shall be made before
commingling to determine the metal content of each ore. Detailed records shall
be kept by Recipient showing measurements, assays of metal content and gross
metal content of the materials from the Property are commingled. Payor shall
prepare and maintain records of the production of Minerals from the Property,
assays of samples taken from the Property and all other records reasonably
necessary to accurately account for the production of Minerals from the
Property.

 

2.7 Royalty as Burden on the Property. The Royalty shall be a burden on, an
interest in, and a covenant which runs with the Property. The Royalty shall be
prior and superior to any interest in the Property or the Agreement of which
this Royalty provision is a part which Payor grants to any third party. Payor
agrees and covenants that at Recipient’s request, Payor, Recipient, and Payor’s
refiner or smelter shall enter into an agreement pursuant to which the Royalty
shall be deposited or paid directly to an account in Recipient’s name with the
refiner or smelter.

 



 12 

 



